Citation Nr: 0818446	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  For the period from July 16, 2001 to October 14, 2004, 
entitlement to a compensable rating for left-ear hearing 
loss.

2.  For the period beginning October 15, 2004, entitlement to 
a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1960 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran filed for an increased rating in July 2001.  In 
July 2002, the RO denied a compensable rating for service-
connected left-ear hearing loss.  In November 2004, the Board 
found that an October 2004 submission by the veteran's 
representative raised an issue of service connection for 
right-ear hearing loss, which was previously denied in a 
final Board decision.  Thus, new and material evidence needed 
to be received in order to reopen the claim for service 
connection for right-ear hearing loss.  The Board found the 
raised issue was inextricably intertwined with the increased 
rating claim for left-ear hearing loss, and the issues were 
remanded for additional development.

The appeal was next before the Board in August 2005.  At that 
time, the Board reopened the claim for service connection for 
right-ear hearing loss.  The Board remanded the reopened 
claim and the claim for an increased rating for left-ear 
hearing loss for obtainment of records from the Social 
Security Administration (SSA) and to provide the veteran with 
a VA audiological examination to determine the severity of 
his hearing loss and to determine if the veteran's right-ear 
hearing loss was attributable to service.  

The appeal was last before the Board in June 2007.  In this 
opinion, the Board granted service connection for right-ear 
hearing loss and remanded the appeal in order that the 
veteran could be issued additional notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and for 
adjudication of the claim for a compensable rating for 
bilateral hearing loss, as both ears were now service 
connected.  In a July 2007 rating decision, the Appeals 
Management Center (AMC) effectuated the Board grant of 
service connection and assigned a 30 percent evaluation for 
bilateral hearing loss as of October 15, 2004 (the date of 
the application to reopen the claim for right-ear hearing 
loss).

All development directed in the prior Board remands has been 
completed and the claims are ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board notes that the grant of service connection is 
normally considered a full grant of the benefit sought absent 
a notice of disagreement with the rating or effective date 
assigned.  In this case, however, as of the effective date of 
service connection for the right-ear hearing loss (October 
15, 2004), the claim for an increased rating for left ear 
hearing loss was already in appellate status.  Under these 
circumstances, that latter issue is now a claim for an 
increased rating for bilateral hearing loss from October 15, 
2004.  The issues are styled accordingly.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the period from July 16, 2001 to October 14, 2004, 
the veteran had hearing loss in the left ear with a Numeric 
Designation of VII, when considering the audiological test 
which indicated the most severe hearing loss; the right ear 
hearing loss was not service connected, and therefore, 
assigned a Numeric Designation of VII.

3.  For the period beginning October 15, 2004, the veteran 
had hearing loss in the right ear with a Numeric Designation 
of VII and VI in the left ear, when considering the 
audiological test which indicated the most severe hearing 
loss.




CONCLUSIONS OF LAW

1.  For the period from July 16, 2001 to October 14, 2004, 
the criteria for a compensable rating for left-ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2007). 

2.  For the period beginning October 15, 2004, the criteria 
for a rating in excess of 30 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued multiple VCAA letters during the 
pendency of this appeal, to include a July 2007 VCAA letter 
that was issued pursuant to the June 2007 Board decision.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Board initially notes that this letter refers 
to the claim as a claim for increased rating for the left 
ear, but also references that the Board had granted service 
connection for the right-ear hearing loss.  The Board finds 
that any error in not informing the veteran that the issue 
was now, as of the effective date of service connection for 
the right-ear hearing loss, entitlement to an increase for 
bilateral hearing loss is not prejudicial as a reasonable 
person would understand the issues on appeal, based on a 
reading of the Board's June 2007 decision.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).

In the July 2007 VCAA notice, the veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claims; the information and evidence that 
VA will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  In addition, 
this letter provided the veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  The presumed error raised by such defect, however, 
is rebutted because of evidence of actual knowledge on the 
part of the veteran, and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The July 2007 letter informed the veteran to submit evidence 
that the disability had increased in severity.  This letter 
also specifically informed the veteran, that if he had not 
recently been examined or treated by a doctor and he could 
not submit other evidence of increased disability, that he 
could submit his own statement.  He was informed this 
statement should completely describe his symptoms, their 
frequency and severity and other involvement, extension and 
additional disablement cause by his disability.  The letter 
also listed types of evidence that the veteran should tell VA 
about or give to VA that may affect how VA assigned the 
disability evaluation, including information about on-going 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how the condition affects the 
ability to work; and statements discussing the disability 
symptoms from people who have witnessed how they affect the 
veteran.  Significantly, the Court noted in Vazquez-Flores 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez, supra, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on 
the July 2007 letter, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

In the March 2003 statement of the case, the RO included a 
copy of Tables VI, VIA and VII used to calculate the 
disability rating and 38 C.F.R. §§ 4.85, 4.86, the 
regulations regarding rating hearing loss disabilities.  
Further, the Board notes in this regard that the assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran's submission of audiometric testing 
results shows actual knowledge that his disability rating is 
dependent under these audiometric testing results.  As a 
reasonable person could understand from these documents the 
evidence that was needed to substantiate the claims and the 
veteran has shown actual knowledge of the type of evidence he 
needed to submit, the second element listed above is 
substantially satisfied.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). .

In addition, the July 2007 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the November 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private medical records and VA medical records, including a 
July 2006 VA audiological examination that was obtained 
pursuant to a Board remand.  After review of the examination 
report, the Board finds that it adequate for rating purposes.  
Thus, there is no duty to provide another examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, as was the case for the increased rating 
claim for left-ear hearing loss, it is the present level of 
the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings 
are appropriate for an increased rating claim, when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The Board notes that since the 
claim on appeal now includes right-ear hearing loss, which 
was granted service connection during the pendency of this 
appeal, it is arguable that this claim should now be 
considered an initial rating claim.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).  In this case, however, the Board will 
not belabor this issue as the Board does not find a basis 
under which it affects the outcome.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation for Table VII, 
the nonservice-connected ear will be assigned a Roman 
Numberal designation for hearing impairment of I, subject to 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 3.383 provides, 
in pertinent part, that compensation is payable for the 
service-connected and nonservice-connected disabilities not 
the result of willful misconduct for a veteran with a hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of a service-connected disability and 
hearing impairment as a result of nonservice-connected 
disability that meets the provision of 38 C.F.R. § 3.385 in 
the other ear.  

The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  See 
38 C.F.R. § 4.85(e).

38 C.F.R. §  4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The Board notes that the claims file includes substantial 
medical evidence documenting treatment for hearing 
disabilities.  The issue before the Board is limited to 
addressing the severity of the veteran's service-connected 
hearing loss disability.  Preliminarily, the Board notes that 
the claims file includes multiple private treatment records 
that include some audiological test results.  None of these 
records, however, are adequate for rating purposes.  That is, 
they do no indicate that the following are satisfied:  1) 
include sufficient information to find the "puretone 
threshold average"; 2) indicate that the speech 
discrimination test was the Maryland CNC speech 
discrimination test; and 3) were conducted by a state-
licensed audiologist.  See 38 C.F.R. § 4.85.  Thus, these 
records will not be discussed below.

Prior to October 15, 2004, only the veteran's left ear 
hearing loss was service connected.  Therefore, until that 
time, the Board will list only results from the left ear.  

The veteran underwent VA audiological testing in August 2000.  
This testing revealed puretone thresholds, in decibels, as 
follows:

HERTZ

1000
2000
3000
4000
LEFT
35
65
75
85

The puretone threshold average was 65.  The veteran had a 
Maryland CNC speech recognition score of 80 percent in the 
left ear.

The puretone thresholds for the nonservice-connected right 
ear at 1000, 2000, 3000, and 4000 Hertz were 40, 65, 75 and 
80, respectively and the speech recognition score was 92 
percent.
  
The veteran underwent audiological testing in March 2002.  
This testing revealed puretone thresholds, in decibels, as 
follows:

HERTZ

1000
2000
3000
4000
LEFT
35
70
75
90

The puretone threshold average was 68.  The veteran had a 
Maryland CNC test scores of 64 percent in the left ear.

As of October 15, 2004, service connection was in effect for 
hearing loss in the right as well as the left ear.  The 
veteran submitted to audiological testing performed in June 
2005.  He indicated that this testing was performed at VA, 
although the document itself does not indicate the source.  
Testing revealed puretone thresholds, in decibels, as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
65
75
90
LEFT
40
60
85
105

Averages were 68 in the right ear and 73 in the left.  The 
veteran had speech discrimination test scores of 88 percent 
in the right ear and 76 percent in the left ear.  






The veteran underwent a VA examination in July 2006.  The 
examiner reviewed the claims file.  Testing revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
65
75
85
LEFT
45
63
65
65

Averages were 66 in the right ear and 60 (listed by the 
examiner to be 59, but the average is 59.5, and the Board 
will round up) in the left.  The veteran had speech 
discrimination test scores of 60 percent in the right ear and 
64 percent in the left ear.  The examiner found that 
audiological testing revealed a mixed hearing loss 
bilaterally.

Analysis

For the period between July 16, 2001 and October 14, 2004:

The results of the August 2000 VA audiological testing do not 
indicate that the veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 65 and a speech 
discrimination score of 80.  Using Table VI, located in 
38 C.F.R. § 4.85, the veteran's hearing had a numeric 
designation of IV in the left ear and a numeric designation 
of I, for the nonservice-connected ear.  Under Table VII, 
also located in 38 C.F.R. § 4.85, the numeric designation of 
IV converges with the numeric designation of I at a point 
that indicates a noncompensable rating (0).

The results of the March 2002 VA audiological testing also do 
not indicate that the veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 68 and a speech 
discrimination score of 64.  Using Table VI, the veteran's 
hearing had a numeric designation of VII in the left ear and 
a numeric designation of I, for the nonservice-connected ear.  
Under Table VII, the numeric designation of VII converges 
with the numeric designation of I at a point that indicates a 
noncompensable rating.

Based on these test results, the Board can find no basis for 
a compensable rating for the initial period of time at issue, 
which was before service connection was established for the 
right ear.  The Board has considered the veteran's contention 
that he is entitled to a higher rating.  However, the 
schedular criteria are specific, and the veteran's hearing 
loss is simply not of sufficient severity to warrant a 
compensable rating based upon either examination outlined 
above.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  For the period from 
July 16, 2001 to October 14, 2004, a schedular compensable 
rating for left-ear hearing loss is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
hearing loss causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) for the period between July 16, 2001 
and October 14, 2004 are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a compensable rating for 
left ear hearing loss for the period from July 16, 2001 to 
October 14, 2004 must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

For the period beginning October 15, 2004:

The results of the June 2005 VA audiological testing do not 
indicate that the veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 68 in the right ear 
and 73 in the left ear and speech discrimination scores of 88 
in the right ear and 76 in the left ear.  Using Table VI, the 
veteran's hearing had a numeric designation of III in the 
right ear and a numeric designation of IV for the left ear.  
Under Table VII, the numeric designation of III converges 
with the numeric designation of IV at a point that indicates 
a 10 percent rating.

The results of the July 2006 VA audiological testing do not 
indicate that the veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
completed at this time showed a puretone threshold average of 
66 in the right ear and 60 in the left ear and speech 
discrimination scores of 60 in the right ear and 64 in the 
left ear.  Using Table VI, the veteran's hearing had a 
numeric designation of VII in the right ear and a numeric 
designation of VI for the left ear.  Under Table VII, the 
numeric designation of VII converges with the numeric 
designation of VI at a point that indicates a 30 percent 
rating.

Based on these test results, the Board can find no basis for 
a rating in excess of 30 percent for the period beginning 
October 15, 2004 for bilateral hearing loss.  The Board has 
considered the veteran's contention that he is entitled to a 
higher rating.  However, as noted above, the schedular 
criteria are specific, and the veteran's hearing loss is 
simply not of sufficient severity to warrant a rating in 
excess of 30 percent based upon the latter two audiological 
examinations outlined above.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992)  A schedular rating in excess of 30 
percent for the period beginning October 15, 2004 for 
bilateral hearing loss is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
hearing loss causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) for the period between July 16, 2001 
and October 14, 2004 are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 30 
percent for bilateral hearing loss for the period beginning 
October 15, 2004 must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).












ORDER

For the period from July 16, 2001 to October 14, 2004, 
entitlement to a compensable rating for left ear hearing loss 
is denied.

For the period beginning October 15, 2004, entitlement to a 
rating in excess of 30 percent for bilateral hearing loss is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


